UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-54018 GREEN ENDEAVORS, INC. (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation or Organization) 27-3270121 (I.R.S. Employer Identification No.) 59 West 100 South 2nd Floor Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) (801) 575-8073 Registrant’s Telephone Number, including Area Code Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesoNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every interactive data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x On December 3, 2012, 4,463,589,292 shares of the registrant’s common stock, $0.001 par value, were outstanding. EXPLANATORY NOTE This Second Amendment on Form 10-Q/A (“Form 10-Q-A”) amends and restates the Quarterly Report on Form 10-Q/A of Green Endeavors, Inc. (the“Company”) for the quarter ended September 30, 2011, as originally filed with the Securities and Exchange Commission (the “SEC”) onNovember 4, 2011 (the “Original Filing”).This Form 10-Q/A is being filed to restate the Company’s consolidated financial statements in Item 1 and related disclosures (including certain amounts and disclosures in Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item 2) for the three and nine-month periods ended September 30, 2011, as discussed in Note 13 to the consolidated financial statements included in Item 1. The Company’s consolidated financial statements have been restated to correct the reporting of obligations arising from convertible debt of the Company as derivative obligations of the Company and to report the calculations of the potential obligations that arise from that classification. Although this Form 10-Q/A supersedes the Original Filing in its entirety, this Form 10-Q/A only amends and restates Items 1 and 2 solely as a result of, and to reflect the restatement and adjustments referred to above, and no other information in the Original Filing is amended hereby.While the foregoing items have been updated, this amended report does not reflect any other events occurring after the Original Filing.In addition, currently-dated certifications from our Chief Executive Office and Chief Financial Officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002, are attached to this Form 10-Q/A as Exhibits 31.01, 31.02, 32.01 and 32.02, respectively. GREEN ENDEAVORS, INC. AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited): Consolidated Balance Sheets: September 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations: Three and Nine Months Ended September 30, 2011 and 2010 2 Consolidated Statements of Cash Flows: Nine Months Ended September 30, 2011 and 2010 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 6. Exhibits 30 Signatures 31 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Green Endeavors, Inc. and Subsidiaries Consolidated Balance Sheets Restated September 30, December 31, Assets (Unaudited) Current Assets: Cash $ $ Accounts receivable Inventory Prepaid expenses Total current assets Property, plant and equipment, net of accumulated depreciation of $318,583 and $248,939 respectively Other assets Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities: Accounts payable and accrued expenses $ $ Deferred revenue Due to related parties Derivative liability – convertible notes - Convertible notes payable, net of debt discount of $65,438 and $0, respectively - Current portion of notes payable related party - Current portion of notes payable Total current liabilities Long-Term Liabilities: Notes payable related party Notes payable Convertible debentures, net of debt discount of $98,923 and $110,193, respectively Total long-term liabilities Stockholders’ Deficit: Convertible supervoting preferred stock, $0.001 par value, 10,000,000 shares authorized; 5,850,000 and 5,850,000 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively, no liquidation value 5,850 5,850 Convertible preferred series B stock - $0.001 par value 2,000,000 shares authorized, 626,532 and 610,332 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 627 610 Preferred stock - $0.001 par value 3,000,000 shares authorized, no shares issued and outstanding - Common stock, $0.001 par value, 2,500,000,000 shares authorized; 454,348,797 and 430,149,464 shares issued and outstanding at September 30, 2011 and December 31, 2010, respectively 454,349 430,150 Additional paid-in capital ) ) Accumulated deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ The accompanying notes are an integral part of these Consolidated Financial Statements. 1 Table of Contents Green Endeavors, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) Three Months Ended Nine Months Ended Restated September 30, September 30, 2010 Restated September 30, September 30, 2010 Revenue: Services, net of discounts $ Product, net of discounts Total revenue Costs and expenses: Cost of services Cost of product Depreciation and amortization General and administrative Total costs and expenses Income (loss) from operations ) ) Other income (expense): Interest expense ) Gain on derivative liability fairvalue adjustment 18,493 0 0 Other income (expense) ) Total other income (expense) Net income (loss) $ $ ) $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding – basic and diluted The accompanying notes are an integral part of these Consolidated Financial Statements. 2 Table of Contents Green Endeavors, Inc. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended Restated September 30, September 30, 2010 Cash Flows from Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Gain on derivative liability fair value adjustment ) - Debt discount amortization and initial recording - Changes in operating assets and liabilities: Due from related parties ) Inventories ) Prepaid expenses ) Other assets ) Accounts payable and accrued expenses ) Deferred revenue Other long-term liabilities 0 Net cash used in operating activities ) ) Cash Flows from Investing Activities: Purchases of property, plant and equipment ) ) Purchase of long-term investment - ) Net cash used in investing activities ) ) Cash Flows from Financing Activities: Payments made on notes payable ) ) Proceeds from loan Proceeds from issuance of preferred stock Net cash provided by financing activities Increase in cash Cash at beginning of period Cash at end of period $ $ Supplemental cash flow information: Cash paid during the period for: Interest $ $ Non-cash investing and financing activities: Derivative liability $ $
